DETAILED ACTION

Status of the Claims
Claims 1 – 4, 7 – 10, & 13 were previously pending and subject to a non-final office action mailed 05/14/2021. 

Claims 1 – 4, 7 – 10, & 13 were amended in a reply filed 08/13/2021. Claims 1 – 4, 7 – 10, & 13 – 14 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amended claims have overcome the previous claim objections.

Applicant's arguments filed 08/13/2021 concerning the previous rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant initially argues, on pp. 7, that “in response to the user terminal scans the indication code, the route to the departure bus or train station is planned and then presented to the user while the travel notification information is presented to the user, so that operations such as receiving search word (for searching a route to the departure bus or train station) and analyzing the received search word may be avoided, and thereby improving the functioning of a computer by reducing the storage space and computing capability occupied by these operations.”

Examiner respectfully disagrees, and notes that scanning an identification code on a ticket is similar to limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(lI), noting “Electronically scanning or extracting data from a physical document”). Moreover, a mere reduction in computing improvement to the functionality of a computing device or any other technology. Simply using a computer less, or storing less data, does not equate to an improvement to the functionality of the computing device or any other technology. 

Applicant next argues, on pgs. 7 – 8, that “By integrating the apparatus which performs the method for pushing travel information into a server for providing LBS (Location-based service) on a network side, the efficiency of querying the location-related information/service and the efficiency of planning a route will be improved since the numbers of information transformation/transferring will be reduced, and thus the storage space required for the transformation and transferring is reduced.”

Examiner respectfully disagrees, because the additional computer-related elements of “server,” “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage medium,” and “computer processor” amounts to no more than mere instructions to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and do not provide an inventive concept. The limitation, “providing Location-based service (LBS) on a network side,” amounts to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner additionally notes that the instant specification does not provide supporting evidence, or any teachings, that the instant claims increase efficiency of a computing system by reducing transferred data or reducing storage requirements.

Applicant next argues, on pg. 8, that “By adopting a relational database, the efficiency and speed in querying information from the databased will be significantly improved.”

Examiner respectfully disagrees, and initially notes, regarding the “relational database,” that the instant specification merely recites, in [0101], “Obtaining the travel notification .

Applicant's arguments filed 08/13/2021 concerning the previous rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant initially argues, on pg. 9, that “The amended claim 1| defines that the apparatus is integrated into a server for providing Location-based service (LBS) on a network side. A person skilled in the art understands that Location based services (LBS) are services offered through a mobile phone and take into account the device’s geographical location.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “services offered through a mobile phone and take into account the device’s geographical location”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant next argues, on pg. 9, that “none of the cited references discloses that the apparatus for performing the method for pushing travel information is integrated into the server for providing LBS service on a network side.”



Examiner additionally notes that the language “for providing LBS service on a network side” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).



	
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1 – 4, 7 – 10, & 13 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining travel request information,” “querying travel notification information… based on the travel request information,” “returning the travel notification information obtained by the querying,” “presenting the ravel notification information,” “performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning,” “pushing planned routes,” and “wherein the user position is located a distance away from the departure bus or train station.”

Step 2A Prong 1 
The limitations of “obtaining travel request information,” “querying travel notification information… based on the travel request information,” “returning the travel notification information obtained by the querying,” “presenting the ravel notification information,” “performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning,” “pushing planned routes,” and “wherein the user position is located a distance away from the departure bus or train station,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a social activity or while following rules or instructions, but for the recitation of generic computer components. That is, other than reciting “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage medium,” and “computer processor” configured to implement the method, nothing in the claim element precludes the steps from practically being performed in a social activity or while following rules or instructions. For example, but for the “server,” “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage 


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “user terminal,” “handheld mobile computing terminal,”  “processor,” “memory,” “non-transitory storage medium,” and “computer processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “bus,” “train,” “station,” and “user” in the independent claims are recited at a high level of generality and merely limit the field of use to the reservations industry. The element of “providing Location-based service (LBS) on a network side” amounts to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Furthermore, the functions of “obtaining travel request information from the user terminal triggered by scanning an identification code,” “querying travel notification information in a relational database,” “returning the travel notification information obtained by the querying to the user terminal,” and “pushing planned routes to the user terminal” are extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage medium,” and “computer processor” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, additional elements of “bus,” “train,” “station,” and “user” in independent claims are recited at a high level of generality and merely limit the field of use to the reservations industry, and thus do not amount to significantly more. Additionally, the extrasolution functionality of “obtaining travel request information from the user terminal triggered by scanning an identification code,” “querying travel notification information in a relational database,” “returning the travel notification information obtained by the querying to the user terminal,” and “pushing planned routes to the user terminal” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: ‘Storing and retrieving information in memory,’ ‘Electronic recordkeeping,’ ‘Receiving or transmitting data over a network,’ and ‘Electronically scanning or extracting data from a physical document,’ and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 4, 8 – 10, & 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “apparatus” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. Dependent claims 2 – 4 & 8 – 10 are directed to querying a relational relational database, which has been found by the courts to be well-
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4, 7 – 8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (GB 2484765 A), in view of Baig et al. (US 8831881 B1), in view of Jobling US 20180218463 A1  .

As per claim 1, Stefani teaches a computer-implemented method for pushing travel information by an apparatus for pushing travel information integrated in a server for providing Location-based service (LBS) on a network side (Claim 12 of Stefani, method; Fig. 1 & 88-89, 113, noting the network architecture including data source 130, embodied in a server as per 27-29, 54, 74, & 86), the method comprising:

• obtaining travel request information from a user terminal triggered by scanning an identification code, the user terminal comprising a handheld mobile computing terminal having a mobile communication function (See Abstract, Paras. 85-87, noting “phones and tablets devices with integrated cameras, the user may take a picture (scan) of a boarding pass and … decode the barcode portion... The device may then communicate the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive (obtain) the departure gate or arrival carrousel information (and transit time data if available) response from the server and then generate the WayFinding graphic image for display 
• querying travel notification information in a relational relational database based on the travel request information (See Abstract, Paras. 85-87, noting that “The device may then communicate (query) the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive the departure gate or arrival carrousel information (and transit time data if available) response from the server and then generate (return) the WayFinding graphic image for display on the device.” Also see Stefani, Paras. 27-29, “The data retrieval and storage process may normalize (if necessary) the data and store it in a relational database,” and para 100, noting “decode the encoded machine-readable marking 280, search active flight information records, and display the specific flight information to the traveler”; 34, 40, 45-46, 60, & 101, querying relational database to determine needed information. As per 27, the data retrieval and storage processes use “a relational database.”).
• wherein the travel notification information comprises: location information of a departure bus or train station of a train or a bus to be taken by a user of the user terminal and location information of a destination bus or train station of the train or the bus to be taken by the user (See at least Abstract, Paras. 27-29, 33, 38-41, 47, 60, 85-87, 101, noting wherein the travel notification information comprises location information of a departure station i.e., displaying a departure gate to the user, and that “information that may be displayed to the passenger may include … Assigned Gate -or -Assigned Baggage Collection Location”. Also see Fig. 2D, 103, 105, & 140, noting that retrieved location information of a destination can include departure and arrival information, including “weather information” for the destination of the user’s itinerary. Also see 59, 89, noting “real-time or near-real time information, such as flight/train status information”; 97, noting “display unit 150 may receive a wide variety of information for display, such as travel information (e.g., arrival and departure 
	• returning the travel notification information obtained by the querying to the user terminal, and presenting the travel notification information on the user terminal by character forms or icon forms (See Abstract, Paras. 40, 42, 85-87, 140 noting that the received response data that was queried from the server is displayed on the user’s device. Also see Fig. 2D, 103, 105, as well as Fig. 9 & 145, noting travel notification information presented in character and icon forms.).
Regarding the limitation, 
• performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning from a user position to the departure bus or train station based on the location information of the departure bus or train station of the train or the bus to be taken by the user of the user terminal, 
Stefani discloses performing, according to a strategy of a least traveling time…, a route planning from a user position to the departure bus or train station based on the location information of the departure bus or train station of the train or the bus to be taken by the user of the user terminal in Paras. 42, 60, 105, esp. 33, discloses providing “users a graphic depiction showing where they may be and the shortest / appropriate route to either their departure gate.” Also see 58, noting that the “shortest” route is “the route that takes the least time to complete.” 
according to …a strategy of a least number of transfers. However, Baig teaches this element in C 9, L 59 – L 67, noting that “Trip preference toggles 416 can be used by a user to provide additional information about trip preferences… a user can provide additional information about preferred route types by selecting from among the options: …"Fewer transfers;".” Also see C 14, L 13 – 33, noting that trips are filtered out according to trip scores, which takes into account trip preferences. In other words, trip routes are determined and returned to a user based on trips having the fewest transfers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the route planning taking account routes with a least number of transfers and pushing multiple routes to a user terminal as in Baig in the invention of Stefani with the motivation of providing a method and system so that “the user can easily explore all available trips and select the trip that best optimizes her particular needs or expectations” destination information on the ticket. (Baig, C 3, L 54 – 55).
To the extent to which Stefani does not appear to explicitly disclose wherein the route planning is also performed, according to a strategy of… taking into account… traffic congestion, Jobling teaches this element in at least 37, 42, 68, 76-78, * 80, noting that optimal travel paths are determined taking into account “environment data 25,” which includes traffic data. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have taken traffic into account during route planning as in Jobling in the invention of Stefani / Baig with the motivation to provide “improved system that enables more robust, complete and accurate monitoring of a customer's travel progress to facilitate greater efficiency in tracking and guidance aspects and components of the 

To the extent to which Stefani does not appear to explicitly disclose the following limitation, Baig does:
	• pushing planned routes to the user terminal, so that the user chooses a route or a strategy therefrom (See C 14, L 39 – 43, noting “At (712) the server can send the plurality of trips to the client device. At (714) the client device can receive the plurality of trips from the server. As an example, server 510 can send the plurality of trips to a client device 530 over network 550.” Also see C 2, L 55 – 60, noting that “the user can select one of the plurality of trip identifiers to receive additional information in the trip Summary and map portions of the user interface.” Also see C 3, L 25 – 34 & L 48 – 55, as well as Fig. 2 & C 5, L 54 – 64 and C 6, L 32 – 36 and C 7, 38 – 57, noting presenting multiple trips for selection by a user.). Rationale to combine the teachings of Baig persists.
Regarding the following limitation, Stefani discloses, in para 26, wherein the traveler is provided display information that is relevant to a portion of the journey such as while the traveler is riding a bus to reach an airport, and further discloses, in para 57, wherein guidance and ETA information is provided to a user traveling by bus to reach a destination. To the extent to which Stefani does not appear to explicitly disclose wherein the routes are provided to the traveler wherein the user position is located a distance away from the departure bus or train station, Jobling teaches this element. For example, see at least 14 and esp. 38, noting wherein “the optimal travel path for the customer's booked journey is an end-to-end plan, consisting of a plurality of journey segments from a departure point, such as the customer's home location, to a destination point, such as a boarding gate in the departure airport terminal assigned to the customer's flight.” Also see 70, noting determining “a bus or train station closest to the customer's home address” as one of the journey segments. Rationale to combine the teachings of Jobling persists.

As per claim 2, Stefani / Baig / Jobling disclose the limitations of claim 1. Stefani further teaches wherein the querying travel notification information in a relational database based on the travel request information comprising at least one of: 

• querying an itinerary number of the train or the bus to be taken by the user in the relational database based on the travel request information;

• querying a departure time of the train or the bus to be taken by the user in the relational database based on the travel request information (Stefani, Paras. 27-29, 38-41, 85-87, 101) “The device may then communicate (query) the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive the departure gate or arrival carrousel information (and transit time data if available) response from the server (database)” …  “scan the boarding pass barcode, decode the barcode, search active flight information records and display the specific flight information in a number of ways.” … “information that may be displayed to the passenger may include … * Scheduled Departure Time * Estimated Departure / Arrival Time * Flight Status (on time, late, canceled etc) * Destination / Origin Airport * Real Time Destination Weather Information.” (also see Stefani, Paras. 27-29);

• querying the location information of the departure bus or train station of the train or the bus to be taken by the user in the relational database based on the travel request information (Stefani, Abstract, Paras. 27-29, 33, 38-41, 47, 60, 85-87, 101) “scan the boarding pass barcode, decode the barcode, search active flight information records and display the specific flight information in a number of ways.” … “information that may be displayed to the passenger may include … Assigned Gate -or -Assigned Baggage Collection Location. Also see Stefani, Paras. 27-29);

	• and querying the location information of the destination bus or train station of the train or the bus to be taken by the user in the relational database based on the travel request information.

As per claim 4, Stefani / Baig / Jobling disclose the limitations of claim 2. Stefani further teaches:

• if the querying travel notification information in a relational database based on the travel request information is the querying a departure time of the train or the bus to be taken by the user in the relational database based on the travel request information, the method further comprising: pushing a weather condition to the user terminal based on the departure time. (See paras. 26, 40, (noting querying estimated departure and arrival time), 42, 47, 97, 104, 113, 126, 140, 146, noting displaying queried information relevant to a particular portion of a journey such as departure information and “display … the specific flight information and destination weather” … “destination weather report and anticipated queuing time at the Security Checkpoints at the airport (used to determine projected time to travel from actual location to destination departure gate).” As per 97, the forecast weather for the destination is pushed to the user terminal.).

As per claim 7, see the above relevant rejection of claim 1. Stefani additionally teaches an apparatus for pushing travel information, the apparatus for pushing travel information being integrated in a server for providing Location-based service (LBS) on a network side ([0086], server), the apparatus comprising: at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations (See Stefani, Paras. 108-109, noting “a processor 320, a memory 330” … “Memory 330 may be a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 320”).

As per claim 8, claim 8 is closely reciting the limitations of claim 2, and is rejected on the same grounds.

As per claim 10, claim 10 is closely reciting the limitations of claim 4, and is rejected on the same grounds.

As per claim 13, see the above relevant rejection of claim 1. Stefani additionally teaches non-transitory storage medium comprising computer-executable instructions executing a method for pushing travel information when executed by a computer processor (See 109 & 114).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani / Baig / Jobling, as applied to claims 2 and 8 above, and further in view of Schuurbiers et al. (US 20110301841 A1). 

As per claim 3, Stefani / Baig / Jobling disclose the limitations of claim 2. Regarding the following limitation, Stefani discloses querying a departure time based on the ticket scan in at least 40, 101, & 146. Stefani does not explicitly disclose reminding a user based on the departure time, however, Schuurbiers teaches this element: 

• if the querying travel notification information in a relational database based on the travel request information is the querying a departure time of the vehicle to be taken by the user in the relational database based on the travel request information, the method further comprising: reminding the user of a travel plan based on the departure time (See para. 122, noting generating a reminder alarm signal “based on the estimated time of arrival for a traveler.” As per 112, “a departure notification” is sent to the user “which “provides an output message (reminder) to the user at the appropriate moment based on the departure time and the margin, stating that "To be at location B at time x from location A, using a car, using the fastest route with current travel time N, you should leave in at most margin minutes, at time M", where (M=X-N).” As per 23-24, the “time x” is the scheduled appointment time (i.e., flight departure time) queried from a user’s calendar data.).



As per claim 9, claim 9 is closely reciting the limitations of claim 3, and is rejected on the same grounds.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani / Baig / Jobling, as applied to claim 1 above, and further in view of Fontaine et al. (US 20160239563 A1). 

To the extent to which Stefani does not appear to disclose the following limitation, Fontaine does:

• recommending a hotel to the user based on the location information of the destination bus or train station of the train or the bus to be taken by the user of the user terminal (See paras. 3, 4, 49, noting that the “system may recommend a hotel that is near the given destination.” Also see 70, noting recommending various provider businesses at a destination of a trip which, as per 20, 25-26, & 29, include hotels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fontaine in the invention of Stefani / Baig / Jobling with the motivation to “provide increasingly customized experiences via tailored actions over that which is provided by conventional systems.” (Fontaine, Para. 23)

wherein there is a means of transport between the recommended hotel and the destination station in 137, noting an airport terminal and “a hotel shuttle bus” i.e., a means of transport between an airport and a hotel.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628